Exhibit 10.1


[Form of Notice of Grant and Stock Option Term Sheet]


[Date]


Dear _____:


The details of your grant are:


    Grant Date
    Grant No.
    Number of Option Shares
    Exercise Price per Share
    Vesting of Option Shares/Exercise Date

 
 
    Expiration Date


The enclosed term sheet and questions and answers provide further details.
Please call ________ at ________ if you have any questions about your stock
option grant. If you have questions about exercising your options, please
contact _______, our plan administrator, at ________ or visit their website at
__________.


--------------------------------------------------------------------------------

TRIBUNE COMPANY
INCENTIVE COMPENSATION PLAN
STOCK OPTION TERM SHEET



OPTION RIGHT

You are hereby granted the irrevocable right and option to purchase the number
of shares specified in the accompanying letter (the “Notice”) of the Common
Stock of Tribune Company (“Common Stock”), at the exercise price per share set
forth in the Notice (the “Exercise Price”).


NON-QUALIFIED OPTION

The option granted is a non-qualified stock option that is intended to conform
in all respects with the Incentive Compensation Plan (as amended and restated,
effective May 12, 2004) (the “Plan”). The option is not intended to qualify as
an “Incentive Stock Option” within the meaning of Section 422 of the Internal
Revenue Code of 1986.


VESTING

The option will vest in 25% increments each year beginning one year from the
date of grant.


EXERCISE PERIOD

This option, subject to the vesting schedule, may be exercised on or after the
Exercise Date set forth in the Notice or such earlier date as provided in
Article XIII of the Plan. Subject to the exceptions set forth below, the last
day on which this option may be exercised is the Expiration Date specified in
the Notice.


DEATH, DISABILITY OR RETIREMENT

If you cease active employment by the Company or a subsidiary because of death,
disability or retirement prior to the Exercise Date, the option will be 100%
vested and may be exercised after the later of (a) six months and one day after
the Grant Date or (b) the date of death, disability or retirement. The last date
on which the option may be exercised is the earlier of (a) the Expiration Date,
or (b) the fifth anniversary of the date of death, disability or retirement.
Retirement under the Plan is termination of employment at age 55 or older with
at least ten years of service.


OTHER TERMINATION OF EMPLOYMENT

If your employment is terminated for reasons other than death, disability or
retirement, the option may not be exercised after the last day of employment by
the Company or a subsidiary.


--------------------------------------------------------------------------------



METHOD OF EXERCISE

This option may be exercised by cash payment of the exercise price, through a
cashless exercise or a swap exercise (payment of the Exercise Price in shares of
Common Stock). All option exercises are administered by __________. You may
contact _______ via their website (________), customer service representative
(________) or the dedicated financial advisor group – ___________
(____________). All swap exercises must go through _________. Mailing address
is: _____________.


DATE OF EXERCISE

For a cashless exercise, this option shall be considered to be exercised on the
date on which the exercise is executed through ________. For a cash exercise,
the date of exercise will be the date on which (a) written notice of exercise
and (b) payment of the exercise price have both been received by the Company.
Under a swap exercise, the date of exercise will be the date on which (a)
written notice of exercise and (b) exercise price is met by the delivery to the
Company of:

  o   certificates for shares of Common Stock endorsed in blank and having a
fair market value which is not less than the Exercise Price*; or


  o   certification of ownership, in a form satisfactory to the Company, of
shares of Common Stock having a fair market value which is not less than the
Exercise Price*; or


  o   a combination of the above.


*Certificates for shares of Common Stock or certification of ownership of shares
of Common Stock, may not be delivered in payment of the Exercise Price unless
the shares have been held by the optionee for a period of not less than six
months prior to the date of exercise.



WITHHOLDING TAXES

As a condition to the delivery of certificates for shares of Common Stock on
exercise of the option, the Company may require you to remit to it an amount
sufficient to satisfy applicable tax withholding requirements. Tax withholding
obligations may also be settled by electing to have the Company withhold shares
of Common Stock otherwise deliverable or by tendering shares of Common Stock
already owned for more than six months, in either case having a fair market
value equal to the amount to be withheld, or by delivering a copy of irrevocable
instructions to a broker to deliver to the Company a check for payment of the
tax obligation.


--------------------------------------------------------------------------------



CANCELLATION AND FORFEITURE

If you engage in any act of fraud, insider trading or other securities law
violation, the Company may (i) suspend or cancel any outstanding stock options
specified in the Notice, both vested and non-vested and (ii) require you to
forfeit to the Company any shares received on the exercise of any stock options
specified in the Notice, in each case retroactive to the date of the inaccuracy
or violation.


OPTION NOT TRANSFERABLE

This option may not be assigned or transferred, other than by a qualified
domestic relations order or by will or by the laws of descent and distribution,
and shall be exercisable during your lifetime only by you. If the option remains
exercisable after death, it may be exercised by the personal representative of
your estate or by any person who acquires the right to exercise such option by
bequest, inheritance, or otherwise by reason of your death.